Exhibit 10.14


FOURTH AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of September 13, 2016 and is entered into by and among TERRAFORM GLOBAL
OPERATING, LLC, a Delaware limited liability company (“Borrower’’), the other
Credit Parties party hereto, GOLDMAN SACHS BANK USA (“Goldman Sachs”), as a
Lender and as Administrative Agent (“Administrative Agent”) and the other
Lenders party hereto, and is made with reference to that certain CREDIT AND
GUARANTY AGREEMENT dated as of August 5, 2015 (as amended through the date
hereof, the “Credit Agreement”) by and among Borrower, TERRAFORM GLOBAL, LLC, a
Delaware limited liability company, the subsidiaries of Borrower named therein,
the Lenders, the Administrative Agent, Collateral Agent and the other Agents
named therein. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement after giving effect to
this Amendment.
RECITALS
WHEREAS, if the interest rate payable with respect to the Senior Notes is
materially increased in connection with any Senior Notes Waiver, Section 5.20 of
the Credit Agreement requires the Borrower and the other Credit Parties to offer
to enter into an amendment to the Credit Agreement to increase the Applicable
Margin at all leverage levels equal to 50% of the increase in the interest rate
(expressed in basis points) of the increase in interest rate for the Senior
Notes in connection with the terms of the Senior Notes Waiver, for such period
as such increased interest rate shall be in effect with respect to the Senior
Notes; and
WHEREAS, the Borrower and the other Credit Parties have offered to enter into
such amendment and the Requisite Lenders have accepted such offer.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.    AMENDMENTS TO CREDIT AGREEMENT
A.    The definition of “Applicable Margin” and “Applicable Revolving Commitment
Fee Percentage” set forth in Section 1.1 of the Credit Agreement is hereby
amended to:
1.
after “thereafter” in clause (ii), add “except for during the period described
in clause (iii) below” and

2.
add clause (iii) after the table in the first paragraph and before the sentence
beginning with “Each change in the Applicable Margin” as follows:

“(iii) from September 6, 2016 until December 6, 2016, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:
Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Applicable Revolving Commitment Fee Percentage
<3.50:1.00
4.50%
3.50%
0.375%
≥ 3.50:100 but ≤ 4.50:1.00
4.75%
3.75%
0.50%
˃ 4.50:1.00
5.00%
4.0%
0.50%”



SECTION II.    ACKNOWLEDGEMENT
The parties hereto acknowledge and agree, for the avoidance of doubt, that any
subsequent waiver or amendment to the Senior Notes Indenture entered into after
August 29, 2016, that further amends or otherwise extends the deadline for
delivery of the annual report required to be delivered by Section 4.03(a)(1) of
the Senior Notes Indenture, or otherwise waives any default or event of default
arising from the Borrower’s failure to comply with Section 4.03(a)(1) of the
Senior Notes Indenture, in each case with respect to the Fiscal Year ending
December 31, 2015, shall constitute a Senior Notes Waiver subject to the
provisions of Section 5.20 of the Credit Agreement.
SECTION III.    CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fourth
Amendment Effective Date”):
A.    Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties,
the Administrative Agent, the Collateral Agent and the Requisite Lenders.
B.    Representations and Warranties. The representations and warranties
contained in Section III hereof and in Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6,
and 4.25 of the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.
C.    Default. As of the date hereof, no event shall have occurred and be
continuing or would result from the effectiveness of this Amendment that would
constitute an Event of Default or a Default.
D.    Fees. The Administrative Agent shall have received, or shall have received
satisfactory confirmation of payment of, all fees and other amounts due and
payable on or prior to the Fourth Amendment Effective Date, including, to the
extent invoiced, all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Credit Document.
SECTION IV.    REPRESENTATIONS AND WARRANTIES
In order to induce Administrative Agent and the Requisite Lenders to enter into
this Amendment and to amend the Credit Agreement in the manner provided herein,
each Credit Party party hereto represents and warrants to Administrative Agent
that the following statements are true and correct in all respects:
A.    Corporate Power and Authority. Each Credit Party party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.
B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C.    No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section IV.C., individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the date hereof and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of the Amended Agreement
and the other Credit Documents, except for such actions, consents and approvals
the failure to obtain or make which could not reasonably be expected to result
in a Material Adverse Effect or which have been obtained and are in full force
and effect.
E.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party hereto and
thereto and each constitutes a legal, valid and binding obligation of such
Credit Party, to the extent a party hereto and thereto, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.4, 4.5,
4.6, and 4.25 of the Amended Agreement are and will be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
G.    Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
SECTION V.    ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION
Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Party hereby confirms and reaffirms that each Credit Document to which it
is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Documents the payment and performance of
all “Obligations” and “Secured Obligations”, as applicable, under each of the
Credit Documents to which it is a party (in each case as such terms are defined
in the applicable Credit Document).
Each Credit Party acknowledges and agrees that, after giving effect to this
Amendment, any of the Credit Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. As of the Fourth Amendment
Effective Date, each Credit Party reaffirms each Lien it granted to the
Collateral Agent for the benefit of the Secured Parties, and any Liens that were
otherwise created or arose under each of the Credit Documents to which such
Credit Party is party and reaffirms the guaranties made in favor of each Secured
Party under each of the Credit Documents to which such Credit Party is party,
which Liens and guaranties shall continue in full force and effect during the
term of the Credit Agreement and any amendments, amendments and restatements,
supplements or other modifications thereof and shall continue to secure the
Obligations of the Borrower and the other Credit Parties under any Credit
Document, in each case, on and subject to the terms and conditions set forth in
the Credit Agreement and the Credit Documents.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.
SECTION VI.    MISCELLANEOUS
A.    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i)    On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
B.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
D.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
E.    Credit Document. This Amendment shall constitute a Credit Document.
[Remainder of this page intentionally left blank.]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
TERRAFORM GLOBAL, LLC
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and Chief     Financial Officer


TERRAFORM GLOBAL OPERATING, LLC
By: TerraForm Global, LLC,
its Sole Member and Manager
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and Chief     Financial Officer


EM HOLDINGS 18, LLC
By: TerraForm Global Operating, LLC, its Sole Member and Manager
By: TerraForm Global, LLC,
its Sole Member and Manager
By: /s/ Rebecca Cranna            
Name: Rebecca Cranna
Title: Executive Vice President and Chief     Financial Officer








SE EMERGING MARKETS SOLAR HOLDINGS PTE. LTD.
By: /s/ Sander Hubbers            
Name: Sander Hubbers
Title: Director


TERRAFORM GLOBAL INTERNATIONAL HOLDINGS B.V.
By: /s/ Sander Rep                
Name: Sander Rep
Title: Managing Director






























GOLDMAN SACHS BANK, USA, as Administrative Agent

By:    /s/ Anisha Malhotra                
Name: Anisha Malhotra
Title: Authorized Signatory


















































BANK OF AMERICA, N.A.,
as a Lender
By:
/s/ James B. Meanor, II    
James B. Meanor, II
Managing Director





BARCLAYS BANK PLC,
as a Lender
By:
/s/ Matthew Cybul    
Name: Matthew Cybul
Title: Assistant Vice President





CITIBANK, N.A.,
as a Lender
By:
/s/ Authorized Signatory    
Authorized Signatory




GOLDMAN SACHS BANK USA,
as a Lender
By:
/s/ Mehmet Barlas    
Authorized Signatory






JPMORGAN CHASE BANK, N.A.,
as a Lender
By:
/s/ Bridget Killackey    
Bridget Killackey
Executive Director





MORGAN STANLEY BANK, N.A.,
as a Lender
By:
/s/ Patrick Layton    
Patrick Layton
Authorized Signatory





MORGAN STANLEY SENIOR FUNDING, INC
as a Lender
By:
/s/ Patrick Layton    
Patrick Layton
Vice President





SOCIETE GENERALE,
as a Lender
By:
/s/ Nigel Elvey    
Nigel Elvey
Director








